Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction of Allowable Subject Matter
	In the original Notice of Allowability (dated September 14th, 2021), the list of allowed claims (Box 3 of the form) erroneously included claim 26. As claim 26 had been previously cancelled, this was incorrect. The attached Corrected Notice of Allowability has been updated to reflect this and contains the correct listing of allowed claims (claims 15-20, 24-25, and 27-35).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        



/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737